DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Luther 2006/0269194US in view US Patent Application Publication to Taira 2018/0088288US.

In terms of claim 1, Luther teaches a duplex connector (Figures 1-5), comprising: a main body (Figure 4: 58, 62 and 64 make up the main body) having a central opening (Figure 4: central opening as annotated below); a first fiber optic ferrule (Figure 4: 24) disposed at least partially within the central opening in the main body (24 is within the 
    PNG
    media_image1.png
    558
    801
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at time of filing to modify the device of Luther with the rotation ability of as disclosed Taira in order to allow the angle polished fiber a greater flexibility with coupling to other angle polished fiber connectors that are fixed such as older connector systems. This modification would increase the compatibility of the angle polished connector to different fixed angle orientation and allow for greater coupling alignment.
As for claim 4, Luther teaches the duplex connector according to claim 2, wherein the longitudinal axis is a second longitudinal axis (See axis of 22) and wherein the first fiber optic ferrule has a first longitudinal axis (See axis of 28), the first and second longitudinal axes are parallel to one another (See axes of 22 and 28 in parallel as shown in Figure 4).
	As for claim 5, Luther teaches the duplex connector according to claim 1, wherein the first orientation (Figure 5b: orientation of ferrule 24 which has an end face 28 that is angled) comprises a first plane (plane defined by angled end face 28) in which at least a portion of the end face of the first fiber optic ferrule lies (Figure 5b: 28) and the second orientation (Figure 5b: orientation of 26 of 22) comprises a second plane (plane 
	As for claim 6, Luther teaches the duplex connector according to claim 5, wherein the end faces of the first fiber optic ferrule (24) and the second fiber optic ferrule (22) are in a polished state together (coplanar position so they can be polished [0008]) in the main body (24 in main body portion 64 and 22 in main body portion of 62) before having respective orientations changed relative to one another (the two ferrules may then be rotated to have a non-coplanar position for coupling purposes [0008]; Figure 4: 22 and 24 maybe rotated base on the direction shown as element 82).
	As for claim 7, Luther teaches the duplex connector according to claim 1, wherein the main body (58,62 and 64) has a polarity key (66 is a key slot for controlling the position of rotation; [0033]) on an outer surface (Figure 3b: 66 on 64 or 62), the end face of the first ferrule (28) being in an orientation relative to the polarity key (66) that is different from the orientation of the end face of the second ferrule relative to the polarity key (Figure 4: the two ferrules 22 and 24 can be rotated in either clockwise or counter-clockwise positions, the faces of 26 and 28 are capable being positioned in a manner wherein the two end faces have different relative position to the key features 66 located on 62 and 64 respectively; [0031-0033]).
	As for claim 8, Luther teaches the duplex connector according to claim 1, wherein a polarity of the duplex connector is change from a first polarity to a second polarity by rotating the duplex connector by 180 degrees (Figure 4: See rotational angles of 82; when the first polarity is rotated 90 degrees in clockwise position and the 
	As for claim 9, Luther teaches the duplex connector according to claim 7, wherein the outer surface having the polarity key (66) is one of a pair of long sides (long side of 62 or 64) or one of a pair of short sides oppositely placed between the pair of long sides (figs. 3A-B).
	In terms of claim 10, Luther teaches multi-ferrule connector (Figure 1-6) comprising: a housing (58, 62 and 64 makes up the housing) having a polarity key (66) at a first position on the housing (Figure 3a: 66); and a pair of fiber optic ferrules disposed at least partially inside the housing (22 within 62 and 24 within 64), a first fiber optic ferrule of the pair  (64) having an end-face (26) that is at a first angle relative  (Figure 5b: 26 and Figure 3a: 26) to the polarity key (end face 26 or 28 relative to 66 on 62) and a second fiber optic ferrule of the pair (62) having an end-face (28) at a second angle relative to the polarity key (28 relative to 66 on 64), wherein the second angle is different from the first angle (Figure 4: wherein 22 and 24 may have different positions relative to each other; [0008] and [0031]). The limitation of wherein the second angle is 180 degrees to the first angle is addressed in the independent rejection to claim 1.
	As for claim 11, Luther teaches the multi-ferrule connector according to claim 10, wherein when the polarity key (66) is disposed at a second position on the housing (Figure 3b: see 66 can be located at different spots on the housing 62), the end face of the first ferrule (end face 28 of ferrule 24) is at the second angle (as the ferrule 24 turns clockwise the slanted end face 28 can be oriented at different angles with respect to rotation axis shown in Figure 3b at element 82) and the end face of the second ferrule is 
	As for claim 12, Luther teaches the multi-ferrule connector according to claim 10, wherein the second angle is a negative of the first angle (The prior art discloses that the two ferrules 22 and 24 can be rotated in a clockwise or counter-clockwise position. When the first ferrule 22 is rotated at 90 degrees clockwise to have a first angle and the second ferrule is rotated 90 degrees counter clockwise at a second angle. The second angle will be a negative angle to the first angle since the two ferrules are slanted in opposite directions due to clockwise and counter-clockwise rotation of ferrule 22 and 24 respectively).
As for claim 13, Luther teaches the multi-ferrule connector according to claim 10, wherein a polarity of the duplex connector (see 66 on one side of 64 will change in position as ferrule housing is rotated) is changed from a first polarity to a second polarity by rotating the duplex connector by 180 degrees (See Figure 4: 66 on 64 and ferrule 24) thereby rotating the polarity key (Figure 4: 66 is rotated when the housing 62 and 64 are rotated from one position to a second position; [0033]), without a rotation of the fiber optic ferrules relative to the polarity key (66 is located on 64 which houses 24, hence 66 is incapable of rotating relative to ferrule 24 as the two components 24 and 66 are rotated together when the housing 64 is rotated; [0033]).
In terms of claim 14, Luther teaches a multi-fiber multi-ferrule fiber optic connector (Figures 1-5) having a front end (Figure 4: right side of connector) and a rear end (Figure 4: left side of connector), comprising: a first housing (Figure 4: 64; see annotated picture below) having a first main body (main body of housing 64) and a first st central opening annotated below); a first fiber optic ferrule (ferrule 24) at least partially positioned in the first central opening (Figure 4: ferrule 24 is located within 1st central opening of housing 64) and having a first optical fiber (74) supported therein; 11USCO-118 a second housing (housing 62) having a second main body (main body of 62) and a second central opening (Figure 4: see 2nd central opening annotated below); and a second fiber optic ferrule (22) at least partially positioned in the second central opening (ferrule 22 is located in 2nd central opening as annotated below) and having a second optical fiber (74) supported therein, wherein an end face of the first fiber optic ferrule (28) is at a first orientation for polishing ([0007]), and an end face of the second fiber optic ferrule (28) is at a the first orientation for polishing ([0007]).
Luther does not the second fiber optic ferrule is then rotated 180 degrees around a longitudinal axis to a second orientation.
Taira teaches two ferrule connectors (20a and 20b as shown in Figure 1) that are angled polished. The second fiber optic ferrule is then rotated 180 degrees around a longitudinal axis to a second orientation ([0165]). This feature allows the ferrule orientation to have reverse polarity from the first orientation to facilitate coupling to a corresponding connector ([0167]). 
It would have been obvious to one of ordinary skill in the art at time of filing to modify the device of Luther with the rotation ability of as disclosed Taira in order to allow the angle polished fiber a greater flexibility with coupling to other angle polished fiber connectors that are fixed such as older connector systems. This modification would increase the compatibility of the angle polished connector to different fixed angle orientation and allow for greater coupling alignment.


    PNG
    media_image2.png
    558
    825
    media_image2.png
    Greyscale

As for claim 15, Luther teaches the multi-ferrule connector according to claim 14, wherein the first orientation is opposite to the second orientation about a plane passing through the first fiber optic ferrule and the second fiber optic ferrule (the orientation of end face 26 and 28 as shown in the annotated picture below can either be 90 degrees clock-wise or 90 degrees counter clock-wise [0033]; this will produce two orientation that are opposite from each other relative to the plane passing through the ferrule since the slant end face of 26 and 28 as shown in Figure 5b will be have different orientation base on the degree of their rotation to each other).


    PNG
    media_image3.png
    416
    634
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly amended limitation are rejected in view of newly cited prior art to Taira as detailed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/UYEN CHAU N LE/Supervisory Patent Examiner, Art Unit 2874